Title: To George Washington from George Clinton, 5 March 1785
From: Clinton, George
To: Washington, George



Dear Sir
New York 5th March 1785

I wrote you on the 26th December inclosing a Deed &c. which I hope came safe to Hand. In that Letter I also mentioned my having shipped on Board of a Vessel bound to Suffolk several small Articles for your Excellency, the Gentleman to whom they were addressed has since advised Colo. Walker of their safe arrival at that place, and promissed to forward them by the first safe Conveyance, so that before this I flatter myself you must have recevd them. It was not a Little unfortunate that having been disapointed by the Change of Voyage in the first Vessel on Board of which they were to have gone, that we shipped them for Suffolk, but a very few days before a Vessel of Colo. Sears’s was advertised for Alexandria and which I have since been Informed Landed some Articles for your Excellency at your own House.
I now send by the Ship Gustavis Capt.  which is to sail on Monday next for Alexandria, one Barrel of small white Indian Corn and a Box both marked GW the latter contains a Glass Case with Wax or Grotto Work, presented by Mr Francis to Mrs Washington and by him left with Mrs Clinton to forward. I have put it up with all possible Care and earnestly hope it may arrive safe, tho’ I confess I would not be willing to Insure it as it appears to me to be a very Ginger Bread piece of work—If any of the parts should get loose they must be fastened with a little Rosen and white Wax—this is the makers direction which he desired might be communicated.
In Consequence of your Excellency’s last Letter I applied to Mr Beekman for the Grape Vines in order to forward them by the present Conveyance, It being about the proper Season, but to my great disappointment I find there is no such Thing—They were put in his Garden after a very tedious passage from Europe and not a single Cion lived nor did one of the seeds which accompanied them ever come up. Mr Beekman informs me that Mr Williamous was apprized of this in July last, and

that from their bad Condition when put in the Ground he had little hopes of their growing and when he found they did not, he said he would bring over a new Assortment from France for which place he Sailed last Fall.
The River yet remains shut up with Ice so that it is not possible at present to procure the other Plants as soon as it is they shall be forwarded.
Should the Indian Corn succeed, and I presume the present will be sufficient to make the Experiment it will be best to procure at least every three years new Seed from this Quarter.
Mrs Clinton begs you to present her Affectionate respects to Mrs Washington and joins in sincerest wishes for your Felicity with Dear Sir your most Affectionate Humble Servant

Geo. Clinton


P.S. Colo. Walker will transmit your Excellency the Capt. Receipt for the Articles now Shipped with advice where to find them at Alexandria—The Box should be brought from thence by Water as it will not bear Land Carriage.

